PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the November 29, 2016⅛ judgment and sentence in Bay County Circuit Court ease number 15005416CFMA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided' to the clerk' of the circuit court for treatment as the notice of appeal. ' Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.